Citation Nr: 1414565	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation due to individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In January 2014, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  

During the hearing, the Veteran indicated that he was unemployed and unemployable due to his PTSD.  Thus, the issue of entitlement to total disability rating based on individual unemployability (TDIU) has been raised as part of his claim for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issues on appeal is made. 

The Veteran is service-connected for PTSD, assigned a 30 percent rating from April 2010, a 50 percent rating from October 2011, and a 70 percent rating from August 2012.

The Veteran testified during the January 2014 hearing that his PTSD had worsened since the last VA examination.  He was last examined by VA for his PTSD in October 2011, over two years ago.  As that examination is somewhat stale, and the Veteran has provided credible testimony that his condition has worsened, another examination should be scheduled to properly evaluate the claim for a higher initial rating for PTSD.  That examination should also consider entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1. Schedule the Veteran for an examination to determine the current severity of PTSD.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should indicate the degree of social and occupational impairment due to PTSD.  The examiner should review the claims folder and note that review in the examination report.  The rationale for all opinions should be provided.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected PTSD.

2. Then, readjudicate the claims, including the claim of entitlement to TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

